Citation Nr: 1037538	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to or aggravated by service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 until 
August 1972.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in May 2008; the 
Board denied service connection for hypertension.  The Veteran 
appealed the Board's May 2008 decision to the United States Court 
of Appeals for Veterans Claims (CAVC), which in a November 2008 
order granted the parties' joint motion for remand (JMR), 
vacating the Board's May 2008 decision and remanding the case for 
compliance with the terms of the joint motion.

This case came again before the Board in October 2009 and was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed hypertension due to 
service, secondary to his service-connected diabetes mellitus, or 
alternatively that it is aggravated by his service-connected 
diabetes mellitus.

Following the November 2008 JMR and October 2009 Board decision 
remanding the claim for a VA examination to provide an opinion as 
to whether the Veteran's hypertension was aggravated by his 
service-connected diabetes mellitus, the Veteran received a VA 
examination in January 2010.  The examiner opined that the 
Veteran's hypertension was not caused by or a result of diabetes 
mellitus.  The examiner specifically states as a rationale for 
this opinion that "[h]ypertension is not aggravated by Diabetes 
Mellitus.  No microalbuminuria present."  It appears the 
examiner is stating that the Veteran's hypertension is not 
aggravated by his diabetes because there is no microalbuminuria 
indicated by urine testing.  But the examiner has failed to 
explain the scientific basis or mechanism by which this finding - 
the lack of microalbuminuria - leads to the conclusion that the 
Veteran's hypertension is not aggravated by his service-connected 
diabetes.  The Board observes that this rationale is insufficient 
for the purpose of adjudicating the Veteran's claim because an 
opinion is only considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient detail so 
that the Board's evaluation of the claimed disability is an 
informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Once VA undertakes the effort to provide an examination when 
developing a service-connected claim, even if not statutorily 
obligated to do so, VA must provide an adequate examination.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

It is noted that in its initial May 2008 Board decision denying 
the Veteran's appeal, the Board cited as support for its decision 
to a May 2004 VA examination report stating the examiner's 
opinion that with the veteran's lack of any diabetic nephropathy 
and his being obese, his hypertension "is unlikely caused by 
diabetes."  The Board at that time explained that although 
hypertension is a noted complication of diabetes, the May 2004 
examiner otherwise rationalized that the veteran's hypertension 
was not likely to be caused by his diabetes, based on his 
examination of the veteran and after his review of the claims 
file. 

However, in a November 2008 JMR, the evidence cited by the Board 
in the May 2008 decision was apparently deemed to be insufficient 
under the Stefl and Barr precedents.  The more recent January 
2010 VA opinion is arguably less informative than the May 2004 VA 
opinion.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 
414, 425 (2006) (holding that the duty to ensure compliance with 
the Court's order extends to the terms of the agreement struck by 
the parties that forms the basis of the joint motion to remand).  

Therefore, the RO/AMC shall request that an addendum to the 
January 2010 VA examination report and opinion be prepared to 
fully address the medical question of whether the Veteran's 
hypertension has been aggravated by the Veteran's service-
connected diabetes, in accordance with the directives of the CAVC 
and the Board. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall arrange for an 
addendum to the January 2010 VA 
examination report and opinion be 
prepared, if possible by the same examiner 
who conducted the January 2010 
examination.  The claims folder shall be 
made available to and be reviewed by the 
examiner.  If deemed necessary, another 
examination may be conducted, for 
instance, if new studies or tests are 
needed.  

The examiner shall opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any hypertension found 
to be present was caused by or has been 
aggravated by the Veteran's service-
connected diabetes mellitus.  The addendum 
shall provide a complete rationale for the 
medical opinion requested, and the 
examiner shall explain, in detail, the 
scientific basis for the findings and 
conclusions made.   

In discussing his/her opinions, the 
examiner shall acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the relevant  medical evidence of 
record.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
